Citation Nr: 1425857	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  06-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1962 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim for service connection for rheumatoid arthritis.

In February 2013, the Board denied the instant claim.  The Veteran subsequently appealed this denial the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order and Joint Motion for Remand (JMR), the Court vacated the Board's February 2013 decision and remanded the matter to the Board for additional development.  

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals VA treatment records dated through December 2012; these records were considered in the December 2012 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) (previously noted in the Board's June 2012 Remand and February 2013 decision) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim for service connection for rheumatoid arthritis can be properly adjudicated.

The Veteran claims that his current rheumatoid arthritis is related to his exposure to Agent Orange during service.  His DD-214 indicates that he had been awarded the Vietnam Service medal, the Vietnam Campaign medal and the Combat Action Ribbon, suggesting that he had in-country Vietnam service.  Service treatment records do not reflect any complaints or findings related to rheumatoid arthritis or joint pain.  The post-service treatment records document complaints of diffuse joint pain for two months with an impression of symmetrical polyarthritis most consistent with rheumatoid arthritis in March 1983.  A July 2012 VA examiner opined that the Veteran diagnosed atrophic rheumatoid arthritis was less likely as not due to the Veteran's service reasoning, at least in part, that the record failed to "document a VA RO statement that Agent Orange was conceded."  The December 2013 JMR determined that theisJuly 2012 VA examiner relied on an inaccurate factual premise in rendering the opinion, namely that VA had not conceded the Veteran's in-service exposure to herbicides.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In light of this deficiency, a new VA examination should be conducted to determine the nature and etiology of the Veteran's claimed rheumatoid arthritis.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Tampa.  Such records dated through December 2012 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Following the completion of the above development and the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed rheumatoid arthritis.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  

The examiner is asked to furnish an opinion with respect to the following questions:

 Is it at least as likely as not (50 percent or greater probability) that the diagnosed rheumatoid arthritis had its onset during the Veteran's period of active duty service; or, was this disorder caused by any incident or event that occurred during his period of service, to include the conceded exposure to herbicides?  The examiner should specifically comment on the Veteran's contention that his exposure to herbicides in Vietnam caused his current rheumatoid arthritis.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the December 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



